[UNPUBLISHED]
PER CURIAM.
Larry J. and Rozella L. Swartzendruber appeal the district court’s decision permitting the government to reduce certain tax assessments to judgment, and to foreclose on tax hens. On appeal, the Swartzendrubers contend the court lacked jurisdiction to adjudicate their case. We conclude the district court correctly resolved the Swartzendrubers’ contention. See 26 U.S.C. §§ 7402-7403; 28 U.S.C. § 1340; 28 U.S.C. § 1345; United States v. Gerads, 999 F.2d 1255, 1256 (8th Cir.1993) (per curiam), cert, denied, 510 U.S. 1193, 114 S.Ct. 1300, 127 L.Ed.2d 652 (1994); United States v. Kruger, 923 F.2d 587 (8th Cir. 1991).
Accordingly, we affirm. See 8th Cir. R. 47B.